UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-149166 NEWCARDIO, INC. (Exact name of registrant as specified in its charter) Delaware 20-1826789 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 2350 Mission College Blvd., Suite 1175, Santa Clara CA 95054 (Address of principal executive offices) Registrant’s telephone number, including area code: (408) 516-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes o No o *The registrant has not yet been phased into the Interactive Data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Shares Outstanding at January 13, 2011 Common Stock, $0.001 Par Value 30,688,902 EXPLANATORY NOTE This Form 10-Q/A amends and restates our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010 (the “Original 10-Q”) filed with the Securities and Exchange Commission (the “SEC”) on November 15, 2010 in response to comments issued by the SEC and to clarify certain prior disclosures.This 10-Q/A contains changes to the Cover Page, Part I—Item 1 (Financial Statements and Notes 2, 4, 7 and 8), Part I—Item 4(T) (Controls and Procedures) and Part II—Item 7 (Exhibits). In accordance with Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, currently dated certifications of our principal executive officer and our principal financial officer are attached to this Form 10-Q/A as Exhibits 31.1, 31.2, 32.1 and 32.2. Except for the foregoing amended information, we have not updated the disclosures contained in the Form 10-Q/A to reflect events that have occurred subsequent to the filing date of the Original 10-Q.Accordingly, this Form 10-Q/A should be read in conjunction with the Original 10-Q and our subsequent filings with the SEC. 1 NEWCARDIO, INC. NEWCARDIO, INC. INDEX PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December 31, 2009 3 Unaudited CondensedConsolidated Statements of Operations – Three and Nine Months Ended September 30, 2010 and September 30, 2009 and for the period September 7, 2004 (date of inception) to September 30, 2010 4 Unaudited CondensedConsolidated Statements of Stockholders (Deficit) Equity –Nine Months Ended September 30, 2010 5 Unaudited CondensedConsolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and September 30, 2009 and for the period September 7, 2004 (date of inception) to September 30, 2010 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 4T. Controls and Procedures 38 PART II Other Information Item 1 Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Removed and Reserved 38 Item 5 Other Information 38 Item 6. Exhibits 39 SIGNATURES 41 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 PARTI. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS NEWCARDIO, INC (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2010 2009 (unaudited) ASSETS Current assets: Cash $ 1,005,320 $ 1,386,007 Short term investment - 25,010 Accounts receivable, trade 86,053 - Prepaid expenses 97,484 111,871 Prepaid commitment fees 2,451,754 556,875 Total current assets 3,640,611 2,079,763 Property, plant and equipment, net of accumulated depreciation of $138,231 and $79,041 as of September 30, 2010 andDecember 31, 2009, respectively 173,315 198,955 Other assets: Patent costs, net 15,986 - Deposits 22,600 22,600 $ 3,852,512 $ 2,301,318 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ 482,297 $ 480,152 Unearned revenue 1,500 - Line of credit 3,000,000 - Put liability - 744,280 Total current liabilities 3,483,797 1,224,432 Warrant liability 1,683,102 1,078,292 Reset derivative - 687,958 Total liabilities 5,166,899 2,990,682 Temporary equity: Preferred shares subject to liability conversion - 784,010 Permanent equity: Stockholders' deficit: Preferred stock, $0.001 par value; 1,000,000 shares authorized: Preferred stock Series B, $0.001 par value; 18,000 shares designated; 12,250 and 16,435 shares issued and outstanding as ofSeptember 30, 2010 and December 31, 2009, respectively 12 16 Preferred stock Series C, $0.001 par value; 7,000 shares designated; 2,920 and -0- shares issued and outstanding as of September 30, 2010 and December 31, 2009 , respectively 3 - Preferred stock Series D, $0.001 par value; 1,000 shares designated; no shares issued and outstanding as of September 30, 2010 and December 31, 2009 - - Common stock, $0.001 par value, 500,000,000 and 99,000,000 shares authorized as of September 30, 2010 and December 31, 2009, respectively; 29,871,857 and 24,290,279 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively 29,872 24,290 Stock subscription 500,000 - Additional paid in capital 37,371,015 29,432,680 Deficit accumulated during development stage (39,215,289 ) (30,930,360 ) Total stockholders' deficit (1,314,387 ) (1,473,374 ) $ 3,852,512 $ 2,301,318 See the accompanying notes to these unaudited condensed consolidated financial statements 3 NEWCARDIO, INC (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS From September 7, 2004 Three months ended September 30, Nine months ended September 30, (date of inception) through 2010 2009 2010 2009 September 30, 2010 Revenue $ 99,210 $ - $ 169,328 $ - $ 169,328 Cost of sales 37,937 - 84,468 - 84,468 Gross (loss) profit 61,273 - 84,860 - 84,860 Operating expenses: Selling, general and administrative 1,185,170 1,538,141 4,732,292 4,821,003 19,169,476 Depreciation 20,446 17,941 59,191 41,249 138,232 Research and development 748,401 796,168 2,674,089 2,338,589 9,007,193 Total operating expenses 1,954,017 2,352,250 7,465,572 7,200,841 28,314,901 Net loss from operations (1,892,744 ) (2,352,250 ) (7,380,712 ) (7,200,841 ) (28,230,041 ) Other income (expense) Gain (loss) on change in fair value of warrant liability and reset derivative 97,473 (748,941 ) 711,706 (748,941 ) (3,393,303 ) Amortization of commitment fees (626,352 ) (170,156 ) (1,407,795 ) (170,156 ) (1,577,951 ) Other financing costs (1,655 ) (10,000 ) (86,655 ) (133,345 ) (2,162,087 ) Interest, net (80,360 ) 1,051 (121,473 ) 23,984 (1,034,197 ) Net loss before income taxes (2,503,638 ) (3,280,296 ) (8,284,929 ) (8,229,299 ) (36,397,579 ) Provision for income taxes - Net loss (2,503,638 ) (3,280,296 ) (8,284,929 ) (8,229,299 ) (36,397,579 ) Preferred stock dividend - (109,986 ) - (109,986 ) (4,356,048 ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ (2,503,638 ) $ (3,390,282 ) $ (8,284,929 ) $ (8,339,285 ) $ (40,753,627 ) Net loss per share-basic and fully diluted $ (0.08 ) $ (0.14 ) $ (0.29 ) $ (0.35 ) Weighted average number of shares-basic and fully diluted 29,520,144 23,882,507 28,126,775 23,607,055 See the accompanying notes to these unaudited condensed consolidated financial statements 4 NEWCARDIO, INC (a development stage company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT From January 1, 2010 through September 30, 2010 (unaudited) Deficit accumulated Preferred Additional during Preferred Series A Preferred Series B Preferred Series C Common Paid in Stock development Stock Amount Stock Amount Stock Amount Stock Amount Capital Subscriptions stage Total Balance, January 1, 2010 - $
